                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


QUIKDINE.COM INC.,                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )         Case No. 6:18-CV-03401-MDH
                                                     )
DOORDASH INC.,                                       )
                                                     )
                         Defendant.                  )


                        ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is the parties’ Stipulation for Dismissal With Prejudice. (Doc. 29).

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to dismiss this action with

prejudice, with each party to bear their own attorney fees and costs.

       After review, the Court hereby DISMISSES WITH PREJUDICE this case in its entirety,

with each party to bear their own costs and attorneys’ fees.

       IT IS SO ORDERED.


DATED: April 16, 2019

                                                       /s/ Douglas Harpool_______________
                                                       DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




         Case 6:18-cv-03401-MDH Document 30 Filed 04/16/19 Page 1 of 1
